Citation Nr: 0011650	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-18 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The appellant had active military service from December 19, 
1973, to February 26, 1974, a period of 2 months and 8 days.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDINGS OF FACT

1.  The RO denied the appellant's claim of service connection 
an acquired psychiatric disorder in April 1989; he was 
notified of the denial in May 1989 and did not file a timely 
appeal.

2.  Additional evidence submitted since the April 1989 rating 
decision bears directly on the issue of whether the 
appellant's acquired psychiatric disorder is of service 
origin, and is so significant that it must be considered to 
fairly decide the merits of the claim.

3.  The preponderance of the evidence shows that a chronic 
acquired psychiatric disorder was not incurred in or 
aggravated by the appellant's military service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's April 1989 denial of the 
claim of service connection for an acquired psychiatric 
disorder is new and material, and the claim for such benefit 
is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1999).

2.  The appellant does not have an acquired psychiatric 
disorder which was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations.  Service connection may be granted for 
disability resulting from chronic disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Personality disorders are not considered diseases or injuries 
within the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c) (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (1991); 38 C.F.R. §§ 3.307, 3.309.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  When new and material evidence is 
presented as to a claim previously disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
This definition of new and material evidence has recently 
been endorsed by the U.S. Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).


Factual Background.  The relevant evidence which was of 
record at the time of the April 1989 rating decision included 
private medical records from Bethesda Hospital, in Denver, 
Colorado, dated from May to August 1972.  These records show 
that the appellant was admitted for treatment because he had 
been having relational difficulties with his parents.  It was 
noted that the appellant was a 17 year old student who had 
been hospitalized at Mt. Airy for a period of 4 months the 
previous summer because of difficulty getting along with his 
father and mother which manifested itself primarily in terms 
of drug use and acting out behavior.  Prior to his current 
admission, he began becoming quite disorganized, acting out, 
using drugs, staying away from home and on one occasion 
stealing a car and joyriding.  The appellant denied any 
difficulty other than occasionally becoming nervous with an 
excited feeling, tenseness, and inability to stand still.  It 
was reported that essentially, the appellant had been out of 
control, unable to find any order in his life, and he had 
felt extremely confused as to how to please his parents.  
Much of his behavior indicated that he was moving towards a 
character disorder adjustment.  The discharge diagnosis was 
adjustment reaction of adolescence.

The appellant entered service in December 1973.  The 
available service medical records do not contain a report of 
examination for enlistment.  A report of Aptitude Board dated 
in February 1974 show that he was referred to a Recruit 
Evaluation Unit after he broke some windows with his arms in 
February 1974.  He had completed 9 weeks of active service.  
At that time, mental status examination revealed that he was 
somewhat anxious, but well oriented and without any overt 
signs of psychosis, neurosis or suicidal ideation.  It was 
noted that his personality had not yet reached the degree of 
stability commensurate with the demands of recruit training.  
It was recommended that he be discharged as unsuitable for 
further training.  No psychiatric abnormality was noted on 
the February 1974 service separation examination.  In the 
accompanying Report of Medical History, the appellant 
indicated that he had not had frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any 
sort.

Medical records from the Colorado State Hospital show that 
the appellant was admitted in February 1975 after he got 
drunk and repeatedly called the police department threatening 
to kill police officers.  When police officers came to 
apprehend him, he became combative and overly paranoid.  The 
police had reportedly known him well and he frequently became 
aggressive and often wandered the streets at all hours 
thinking and behaving inappropriately.  Provisional diagnoses 
were personality disorder, anti-social; alcoholism; and 
probable drug abuse.  The discharge diagnosis was paranoid 
schizophrenia.

Medical records from the Colorado State Hospital reflect that 
the appellant was again hospitalized at that facility in 
April 1976 on a 20-day observation order from a court.  He 
expressed no evidence of delusions, hallucinations, or overt 
psychotic symptomatology.

A private psychiatric examination report, dated in March 
1986, from C. S. Ph.D., shows that the appellant was assessed 
as having a schizoid personality disorder and depression.

A psychiatric examination report, dated in September 1987, 
from the Utah State of Education Division of Rehabilitation 
Services, shows that the appellant was assessed as having 
schizophrenia.

VA hospital records, dated in March 1988, show that the 
appellant was treated for drug abuse and psychiatric 
symptoms.  The pertinent discharge diagnosis was rule out 
schizophrenia.

Private medical records, dated from April 1988 to March 1989, 
from Salt Lake Valley Mental Health, show that the appellant 
was assessed as having possible chronic schizophrenia.

VA hospital records, dated in June 1988, show that the 
appellant was admitted for drug treatment.  The pertinent 
discharge diagnosis was dysthymia.

VA hospital records, dated in July 1988, show that the 
appellant was admitted for alcohol and psychiatric care.  The 
pertinent discharge diagnosis was dysthymic disorder.

A VA outpatient treatment record, dated in November 1988, 
shows that the appellant was assessed as having alcohol 
dependence, depression and suicidal ideation.

Private medical records, dated in January 1989, from the 
University of Utah Hospital, show that the appellant was 
assessed as being depressed and suicidal.

Medical records from Salt Lake Valley Mental Health show that 
when the appellant was seen in February 1989 he reported that 
he started drinking alcohol as a "kid" and that he started 
using drugs at about age 16, including LSD and speed.  Last 
year he had started using Heroin and Cocaine, to "self-
medicate."  He had been depressed for about 2 years, when 
his wife started divorce proceedings.  Since then he felt 
that his life had gone downhill.  He had had many 
hospitalizations since age 16.  He reported that he was 
hearing voices, etc. when he had been in service, but did not 
tell anyone.  Axis I diagnosis was polysubstance dependence 
and Axis II diagnosis was borderline personality disorder.  
When again seen in March 1989, possible chronic schizophrenia 
and possible organicity with residual brain damage were 
noted.

Private medical records, dated in March 1989, from Salt Lake 
Central Social Services, show that the appellant was assessed 
as being a polysubstance drug abuser and having a mixed 
personality disorder.

March 1989 letters from First Step House show that the 
appellant was treated there for alcohol and drug abuse.

A private psychiatric examination report, dated in March 
1989, from L. M., M.D., shows that rule out chronic 
schizophrenia was one of the appellant's diagnoses.

In April 1989, the RO denied the appellant's claim of service 
connection for an acquired psychiatric disorder.  In denying 
service connection, the RO indicated that the appellant's 
service medical records showed that a psychiatric evaluation 
of him did not reveal any psychosis or neurosis.  It also 
indicated that he was released from service for personality 
problems which were not a disability under the law.  The RO 
reported that, while evidence suggested that he had 
schizophrenia, it did not contain a firm diagnosis of such.  
Relevant evidence added to the record since the April 1989 
rating decision includes the following:

VA hospital records, dated from January to February 1979, 
show that the appellant was diagnosed as having a history of 
schizophrenia.

VA hospital records, dated from February to March 1988, show 
that the appellant was admitted to treat his suicidal 
ideation.  The pertinent discharge diagnoses were alcohol 
dependence, cocaine dependence, opioid dependence, 
hallucinogen abuse, and borderline personality disorder.

VA outpatient treatment records, dated from February 1988 to 
August 1996, show that the appellant was diagnosed as having 
alcohol dependence, depression, suicidal ideation, 
polysubstance dependence and borderline personality disorder

VA hospital records, dated from May to June 1988, show that 
the appellant was admitted for drug and alcohol treatment.  
The pertinent discharge diagnosis was history of chronic 
paranoid schizophrenia.

Private medical records, dated from February to March 1989, 
from Salt Lake Valley Mental Health, show that the appellant 
was diagnosed as having possible chronic schizophrenia.

A March 1989 Social Security Administration (SSA) Disability 
Report, which was signed by Dr. M., shows that the appellant 
was diagnosed as being a polysubstance abuser and having a 
mixed personality disorder.

VA hospital records, dated in February 1990, show that the 
appellant was admitted for alcohol and drug rehabilitation.  
The pertinent discharge diagnosis was chronic 
undifferentiated schizophrenia.

VA hospital records, dated in November 1993, show that the 
appellant was admitted to treat his suicidal ideation and 
auditory hallucinations.  The pertinent discharge diagnosis 
was chronic paranoid schizophrenia.  It was noted that the 
appellant reported that he began hearing voices when he was 
sixteen.

VA hospital records, dated from March to April 1994, show 
that the appellant was admitted to treat a left forearm 
abscess and for cocaine and heroin detoxification.  The 
pertinent discharge diagnosis was polysubstance abuse.

Private medical records, dated from September 1994 to May 
1997, from Valley Mental Health, show that the appellant was 
diagnosed as having chronic paranoid schizophrenia.

VA hospital records, dated from March to April 1995, show 
that the appellant was admitted for cocaine and heroin 
detoxification.  The pertinent discharge diagnosis was 
history of chronic paranoid schizophrenia.  It was noted that 
the appellant reported that he had a long history of paranoid 
schizophrenia.

VA hospital records, dated from April to May 1995, show that 
the appellant was diagnosed as having chronic paranoid 
schizophrenia.  It was noted that he had been discharged from 
the Navy because of schizophrenic symptoms.

VA hospital records, dated in October 1995, show that the 
appellant was admitted to treat his suicidal ideation.  The 
pertinent discharge diagnosis was undifferentiated 
schizophrenia.  It was noted that the appellant reported that 
he had had schizophrenia since he was sixteen.

Private medical records, dated from November 1995 to May 
1996, from the Montgomery Area Mental Health Authority, show 
that the appellant was diagnosed as having paranoid 
schizophrenia.  It was noted that this diagnosis had been 
based on the appellant's complaints.

VA hospital records, dated from February to March 1996, show 
that the appellant was admitted to treat his suicidal 
ideation and auditory hallucinations.  The pertinent 
discharge diagnoses were chronic paranoid schizophrenia and 
chronic mental illness.

VA hospital records, dated from April to May 1996, show that 
the appellant was admitted to treat his suicidal ideation.  
During the course of his hospitalization, he was diagnosed as 
having major depression.  At discharge, the pertinent 
diagnosis was schizoaffective disorder.

Private medical records, dated from May to July 1996, from 
The University of Utah Neuropsychiatric Institute, show that 
the appellant was diagnosed as having a schizoaffective 
disorder by history and depression.

VA hospital records, dated from June to July 1996, show that 
the appellant was admitted to treat his suicidal ideation and 
cocaine use.  The pertinent discharge diagnosis was chronic 
paranoid schizophrenia.

An August 1989 SSA Disability Determination and Transmittal 
shows that the SSA found the appellant was disabled as of 
December 1987 due to drug abuse and personality disorder.  A 
September 1996 SSA Determination lists schizophrenia with 
depression as the primary diagnosis and substance abuse, 
alcohol and drugs as the secondary diagnosis.

VA psychiatric examination for disability evaluation purposes 
in January 1998 resulted in the following diagnoses:  
polysubstance abuse; psychotic disorder not otherwise 
specified; history of antisocial personality disorder; and 
history of borderline personality disorder,  The examiner 
provided the following summary and assessment of functioning:

It is clear that the veteran had psychiatric and 
substance abuse problems before he entered the service.  
It appears that the veteran has very likely experienced 
hallucinations as a result of his drug use.  Although he 
has at times been diagnosed as having schizophrenia, it 
is not clear that this is an accurate diagnosis.  I did 
not find any records clearly showing that the veteran 
has experienced psychotic symptoms that could not 
possibly be explained by his drug or alcohol use.  The 
record suggest that his best period of functioning was 
1980 to 1986, when he was married, working, and 
reportedly not experiencing significant mental problems 
(even without taking antipsychotic medication).

A private psychiatric examination report, dated in April 
1998, from Valley Mental Health, shows that the appellant was 
diagnosed as having a schizoaffective disorder and chronic 
mental illness.  It was noted that his chronic mental illness 
had developed when he was twelve or thirteen.


Analysis.  Based on the foregoing evidence, the Board finds 
that the appellant has presented new and material evidence to 
warrant a reopening of his claim of service connection for an 
acquired psychiatric disorder.  As reported earlier, the RO 
denied the appellant's claim of service connection for an 
acquired psychiatric disorder in April 1989, in part, because 
the evidence did not include a firm diagnosis of 
schizophrenia.  VA hospital records which have been 
associated with the claims folder since that time show that 
the appellant was diagnosed as having schizophrenia in 1990, 
1993, 1995 and 1996.  Likewise, the recently received private 
medical records from Valley Mental Health, Montgomery Area 
Mental Health Authority and The University of Utah 
Neuropsychiatric Institute all show that he was diagnosed as 
having schizophrenia.  This medical evidence undermines part 
of the basis for the RO denial in 1989, namely that there was 
no evidence that the appellant had schizophrenia.  As such, 
the evidence received since the prior RO rating decision is 
new and material, and it must be considered in order to 
fairly decide the merits of the claim.  Thus, the appellant's 
claim of service connection for an acquired psychiatric 
disorder is reopened, and a review of the entire evidence of 
record is warranted.

Once the Board has determined that the evidence is new and 
material under 38 C.F.R. § 3.156(a), immediately upon 
reopening the appellant's claim, the Board must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Only if the claim is well-grounded 
may the Board evaluate the merits of the claim, after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Winters v. West, 12 Vet. App. 203 
(1999), and Elkins v. West, 12 Vet. App. 209 (1999). 

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation 
alone is not sufficient; the appellant must submit evidence 
in support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a 
claim to be well grounded, there must be competent evidence 
of current disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The Board finds that the appellant's claim of service 
connection for an acquired psychiatric disorder is well 
grounded under 38 U.S.C.A. § 5107(a), as it is plausible 
under the circumstances of this case.  Murphy, 1 Vet. App. at 
78.  The appellant contends that he has an acquired 
psychiatric disorder and that it is of service origin.  A 
current psychiatric disorder has been diagnosed.  The service 
medical records indicate that the appellant manifested 
abnormal behavior during service.  The required nexus 
evidence consists of the fact that schizophrenia was 
initially diagnosed about a year after the appellant's 
release from service and the VA hospital records, dated in 
1995, which suggest that the appellant had been discharged 
from the military because of schizophrenic symptoms.  
Accordingly, the Board finds that the criteria for a well-
grounded claim have been satisfied.  Having found the claim 
to be well grounded, the Board may evaluate the merits of the 
claim.

As a preliminary matter, the Board notes that, in 
adjudicating the claim on the merits, the appellant will not 
be prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In particular, as reported earlier, the RO 
considered the appellant's claim on its merits in April 1989.  
Thus, he was provided the pertinent law and regulations 
governing the claim.  Moreover, he and his representative 
have consistently argued the merits of the claim.  The RO 
accorded the appellant an examination for disability 
evaluation purposes and has, in essence, considered the 
merits of the claim.  Therefore, the appellant will not be 
prejudiced by the Board's adjudication of the claim on the 
merits.  Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).

The appellant served on active duty from December 1973 until 
February 1974, a period of 2 months and 8 days.  While the 
service medical records show that the appellant was 
discharged prematurely because of an unstable personality, 
these records do not show any reports or findings of an 
acquired psychiatric disorder.  About a year after he was 
released from service, he was admitted to the Colorado State 
Hospital after he got drunk and threatened police officers.  
Initial diagnoses were personality disorder, anti-social; 
alcoholism; and probable drug abuse.  However, the final 
diagnosis was paranoid schizophrenia.

The Board observes that the appellant served in the military 
for a total of two months and eight days.  Since he did not 
serve for a period of 90 days or more, he is not entitled to 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.  
Nevertheless, the fact that the appellant manifested abnormal 
behavior during service and was diagnosed with schizophrenia 
about a year after his release from service is evidence which 
tends to support his claim.  Likewise, the notation in 1995 
which suggest that the appellant had been discharged from the 
military because of schizophrenic symptoms also tends to 
support his claim. 

However, while the veteran was diagnosed with schizophrenia 
at the Colorado State Hospital in 1975, when he was 
readmitted in April 1976, psychiatric examination revealed no 
evidence of delusions, hallucinations, or overt psychotic 
symptomatology.  No acquired psychiatric disorder was 
diagnosed.  While subsequent medical records show that he was 
diagnosed as having various psychiatric disorders, such 
diagnoses were rendered no earlier than 1986, some 12 years 
after his separation from service.  Moreover, none of these 
records demonstrate any causal link or nexus between these 
psychiatric disorders and his period of service.  While the 
notation within the April and May VA hospital records does 
tend to establish a relationship between the appellant's 
schizophrenia and his period of service, this notation 
appears to simply reflect the appellant's own recitation of 
his complaints, rather than a medical determination.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  Likewise, the private medical 
records are totally devoid of any causal link or nexus 
between the appellant's acquired psychiatric disorder and his 
period of service.  Significantly, a VA examination for 
disability evaluation purposes in January 1998 reflects a 
comprehensive review of the veteran's history in addition to 
psychological testing and mental status examination.  
Schizophrenia was not diagnosed.  While the examiner did 
diagnose a psychotic disorder not otherwise specified, he did 
not link this disorder the appellant's military service.  As 
such, the preponderance of the evidence shows that that the 
appellant does not have an acquired psychiatric disorder 
which was incurred in or aggravated by military service.  
While the Board is sympathetic to the beliefs of the 
appellant, his claim of service connection for an acquired 
psychiatric disorder must be denied under these 
circumstances.

The Board notes that the evidence of record shows that the 
appellant reported that he had schizophrenia prior to his 
brief period of service.  Pursuant to 38 U.S.C.A. § 1111, 
"every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination."  See also 38 C.F.R. § 3.304(b).  This 
presumption of soundness attaches when a later-complained-of 
disability is not detected upon an induction examination.  
See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The 
presumption can only be overcome by clear and unmistakable 
evidence that a disability existed prior to service.  
Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

With regard to aggravation, a veteran is entitled to a 
presumption of aggravation of a pre-existing condition if it 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; see Paulson v. Brown, 7 Vet. App. 466, 
468 (1995).  However, where there was merely a flare-up of 
the pre-existing condition, with no permanent increase, the 
presumption of aggravation is not applicable.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); see also Browder v. 
Brown, 5 Vet. App. 268, 271 (1993).

With respect to the presumption of soundness, other than the 
appellant's assertions that he had schizophrenia prior to 
enlistment, there is no diagnosis of any chronic acquired 
psychiatric disorder prior to service.  While the medical 
records from Bethesda Hospital show that he was diagnosed as 
having an adjustment reaction of adolescence in 1972, and his 
service medical records show that he was discharged 
prematurely because an unstable personality, this does not 
establish the presence of a chronic acquired psychiatric 
disorder prior to service or during service.  Thus, a pre-
service disability is not established.  Accordingly, there 
can be no finding of aggravation in service.

The Board has carefully considered the contentions of the 
appellant regarding the etiology of his acquired psychiatric 
disorder.  However, as a layman, he is not qualified to 
render such an opinion as to medical diagnosis, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching its decision, the Board has also considered the 
matter of resolution of the benefit of the doubt.  However, 
application of the benefit-of-the-doubt rule is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, at 54 (1990).  Such is not the 
case where, as reported earlier, the evidence of record does 
not show a causal link or nexus between the appellant's 
acquired psychiatric disorder and his 
period of service.


ORDER

New and material evidence having been submitted, the 
appellant's claim of service connection for an acquired 
psychiatric disorder is reopened.

Service connection for an acquired psychiatric disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

